             Case 1:19-cv-03930-CM Document 47 Filed 07/30/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
ESPIRITU SANTO HOLDINGS, LP,                                   :
                                                               :
                                    Petitioner,                :
                                                               :
         -against-                                             :   No. 19 Civ. 3930 (CM)
                                                               :
L1BERO PARTNERS, LP,                                           :
                                                               :
         and                                                   :
                                                               :
ESPIRITU SANTO TECHNOLOGIES, LLC                               :
                                                               :
                                    Respondents.               :
                                                               :
---------------------------------------------------------------x

         DECLARATION OF RICHARD C. LORENZO IN SUPPORT OF
    PETITONER’S MOTION TO HOLD RESPONDENT L1BERO PARTNERS IN
 CIVIL CONTEMPT OF THE COURT’S MAY 16, 2019 PRELIMINARY INJUNCTION


        I, Richard C. Lorenzo declare under penalty of perjury, as follows:

        1.       I am a partner in Hogan Lovells US LLP, and admitted to this Court pro hac vice

as counsel for Petitioner Espiritu Santo Holdings, LP (“ES Holdings” or “Petitioner”) in this

action. I make this declaration in support of Petitioner’s motion to hold Respondent L1bero

Partners, LP (“Respondent) in civil contempt of this Court’s May 16, 2019 preliminary

injunction (Dkt. 39) (the “Preliminary Injunction”) (the “Motion”).

        2.       I make this declaration to provide the Court with information about various

documents relevant to ES Holdings’ Motion, which are attached as exhibits to the Second

Declaration of Santiago Léon Aveleyra (the “Second Léon Declaration”).
            Case 1:19-cv-03930-CM Document 47 Filed 07/30/19 Page 2 of 3



       3.      After this Court issued its Preliminary Injunction, I engaged in correspondence

with Respondent’s counsel regarding the actions required to bring Respondent into compliance

with the Court’s directives.

       4.      True and correct copies of correspondence with Respondent’s counsel are

annexed to the Second Léon Declaration, as follows:

               Exhibit B: May 17, 2019 letter from me to Steven Cooper;

               Exhibit C: May 20, 2019 letter from Colin Underwood to me;

               Exhibit D: May 21, 2019 letter from me to Francisco Flores;

               Exhibit E: May 22, 2019 email from Francisco Flores to me;

               Exhibit F: May 23, 2019 email from me to Francisco Flores;

               Exhibit G: May 24, 2019 letter from me to Francisco Flores;

               Exhibit H: July 10, 2019 email from Francisco Rivero to me;

               Exhibit I: July 15, 2019 email from me to Francisco Rivero;

               Exhibit J: May 27, 2019 letter from Colin Underwood to me;

               Exhibit K: May 29, 2019 letter from me to Colin Underwood;

               Exhibit L: June 13, 2019 email from Francisco Rivero to me;

               Exhibit M: July 3, 2019 email from Francisco Rivero to me,

               attaching a so-called “Instruction Letter;”

               Exhibit N: July 4, 2019 email from me to Francisco Rivero;

               Exhibit O: July 10, 2019 (top email) email exchange between me

               and Francisco Rivero;

               Exhibit P: July 15, 2019 email from me to Francisco Rivero;

               Exhibit Q: July 18, 2019 email from Francisco Rivero to me;




                                               -2-
  Case 1:19-cv-03930-CM Document 47 Filed 07/30/19 Page 3 of 3



       Exhibit R: July 23, 2019 email from Francisco Rivero to me;

       Exhibit S: July 24, 2019 email from Francisco Rivero to me,

       attaching revised bylaws for Libre Jalisco;

       Exhibit T: July 24, 2019 email from me to Francisco Rivero;

       Exhibit U: July 24, 2019 email from me to Francisco Rivero;

       Exhibit V: July 8, 2019 email from me to Francisco Rivero;

       Exhibit W: July 7, 2019 email from me to Francisco Rivero; and

       Exhibit DD: July 15, 2019 email from me to Francisco Rivero.



Executed by me this 29th day of July 2019, at Miami, Florida




                                    Richard C. Lorenzo




                                        3
